Citation Nr: 1648405	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 

ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2015, the Veteran testified during a videoconference Board hearing before the undersigned.  A transcript is of record.  

FINDING OF FACT

Right ear hearing loss is reasonably shown to have been caused, at least in part, by acoustic trauma during military service.  

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015)  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for right ear hearing loss represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for right ear hearing loss that he contends had its onset during service as a result of exposure to excessive noise.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's DD-214 lists his military occupational specialty (MOS) as aircraft maintenance specialist, a specialty likely associated with at least some noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Moreover, the Board notes that the RO has already conceded the Veteran's in-service noise exposure in its December 2013 grant of service connection for tinnitus and March 2014 grant of service connection for left ear hearing loss based on such exposure.  Therefore, in-service hazardous noise trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  Additionally, in his claim for service connection, the Veteran indicated that his hearing loss began within a year of service discharge in 1974.  See VA Form 21-526, received in October 2012.  The Board also finds him to be credible in this respect.  Therefore, the question remains as to whether he currently has right ear hearing loss that is associated with his now conceded in-service noise exposure.

There are no findings or diagnoses of right ear hearing loss shown in the Veteran's service treatment record.  However an audiogram performed at separation in January 1969 shows puretone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
15







While clinically normal, the Veteran's right ear hearing acuity of 25 decibels at 500 Hz skirts the edge of what the Court considers to be an indication of some degree of bilateral hearing loss that is, hearing loss outside the normal ranges.  See Hensley, 5 Vet. App. at 157 (recognizing medical treatise for the authority that normal hearing is from 0 to 20 dBs, while higher thresholds indicate some hearing loss not within the normal ranges).  So while this elevated threshold is beyond the range of normal, it is not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.

In fact, there are no pertinent clinical records associated with the claims file until a November 2013 VA examination report.  The Veteran reported that he worked as a maintenance specialist during his military service, with exposure to jet aircraft noise and APU's with hearing protection at times.  After service he worked in a packing house and as a truck driver for 26 years.  He also worked as a school custodian for 10 years.  He denied recreational noise exposure or family history of hearing problems and head trauma.  However he did have ear infections during his adulthood, with the most recent episode approximately one month ago.  On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
70







Speech audiometry revealed speech recognition ability of 96 percent.  These findings confirm right ear hearing loss disability.  The audiologist reviewed the file, including the history of noise exposure and concluded that the Veteran's current right ear hearing impairment was less likely than not related to military noise exposure.  The sole basis for this rationale was the normal separation examination.  See also December 2013 addendum VA opinion.

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current right ear hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the almost 45-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist concluded that the hearing loss was less likely as not a result of military noise exposure.  In addition, the VA audiologist acknowledged the Veteran's history of in-service noise exposure, but then determined that it was not the precipitant of his hearing loss.  

While the Board cannot ignore or disregard the VA audiologist's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the VA opinion is problematic for two reasons.  First, the VA audiologist seemed to rely primarily on the Veteran having normal right ear hearing acuity during, and at discharge, from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  Second, in providing the negative opinion, the audiologist made no reference to the elevated threshold at 500 Hz, on service discharge and did not provide any reason why the in-service acoustic trauma was not a source of, or at least a contributing factor to, his current hearing loss.  As the opinion is not adequate it does not assist the Board or the Veteran in resolving this claim and cannot serve as the basis of a denial of service connection.  

Moreover, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of impaired hearing since shortly after service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  During his August 2015 Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma.  He testified that he first experienced hearing problems during service, which continues to this day.  He reported that he had no occupational noise exposure following service.  There is no evidence in the record that contradicts his testimony or that makes it less trustworthy.  In this regard, the Board finds the Veteran's assertions of hearing loss dating back to active service to be both competent and credible and thus sufficient to establish continuous and chronic symptoms such as to enable a grant of service connection.  Moreover, and of even greater significance, is the conceded in-service noise exposure.  Indeed, because the Veteran has been granted compensation for left ear hearing loss, this fact adds weight to his claim that his right ear hearing loss is also related to service.

This supporting evidence places the pertinent record in relative equipoise.  Given the current record, the Board finds that it is not possible to determine to what extent the Veteran's right ear hearing loss may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether at least some of his right ear hearing loss is attributable to service, as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


